Reasons for Allowance
The following is the examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the high resolution processing of imaging data as claimed by the invention.
The invention is a remote imaging system and method. A LIDAR chip generates a beat signal which is reflected by an object and received by a computing system. The computing system swaps time domain data associated with a segment of the beat signal about a first midpoint. The computing system converts the time domain data into frequency domain data via a Fourier Transform. The computing system swaps the frequency domain data based on dividing the frequency domain data into two equal halves. The computing system generates a distribution of frequency values based on applying a filter to the swapped frequency domain data. The computing system identifies a peak frequency associated with the beat signal based on analyzing the distribution of the frequency values.
	The closest prior art of record is Viswanatha et al. (US 2021/0173058) (hereinafter Viswanatha). Viswanatha discloses a LIDAR system including receivers which measure one or more beams received by the system after being reflected by an object [¶0033, ¶0037]. Specifically, the receivers measure a returned optical signal that carries information about the range and velocity of an object in the form of a modulated optical signal which is measured  by the receivers [¶0037, ¶0041]. The received optical signal is separated into subband signals in the time domain [¶0047] and the subband signals are converted into the frequency domain via a Fourier transform [¶0060-¶0061]. The set of subbands in the frequency domain are analyzed to detect energy peaks associated with the received signal [¶0015-¶0016, ¶0061].     
	Viswanatha therefore includes several similarities to the instant invention. Both are LIDAR systems that receive beat signals associated with a signal reflected from an object and determine peaks associated with the received beat signal by converting the received signal from time domain data to frequency domain data. However, Viswanatha fails anticipate or render the claims obvious. As outlined in claim 1, time domain data associated with a segment of the received beat signal is swapped about a midpoint and frequency domain data associated with the segment is swapped based on dividing said frequency domain data into two halves. Viswanatha discloses that the time domain signal is pre-processed prior to being segmented into subbands in ¶0048-¶0049 and that the time domain subbands are downsampled/downconverted in ¶0051-¶0053, but Viswanatha does not disclose that the time domain subband data is swapped about a first midpoint. Viswanatha further discloses that the frequency domain subbands are processed prior to peak determination in ¶0069, but Viswanatha does not disclose that the frequency domain subband data is swapped by dividing the frequency data into two equal halves. Thus Viswanatha fails to anticipate or render obvious the invention as claimed. 
	Other notable prior arts include DeSalvo et al. (US 11,221,404) (hereinafter DeSalvo) and Sebastian et al. (US 2015/0177367) (hereinafter Sebastian). Both DeSalvo and Sebastian relate to determining a beat signal frequency of a returned signal. DeSalvo performs a zero-crossing analysis of the returned signal in the time domain in order to determine a beat frequency [Abstract, column 15, lines 6-30]. Sebastian converts received signal data from the time domain into the frequency domain and performs an iterative spectral analysis on the frequency domain data to determine a beat frequency [¶0036, ¶0048-¶0052]. DeSalvo and Sebastian are therefore in the same field as the invention, as both are ranging/LIDAR systems for determining a beat frequency. However DeSalvo and Sebastian fail to anticipate or render claim 1 obvious and fail to cure the deficiencies noted for Viswanatha. 
	Furthermore the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 20, 2022